        Case 1:20-cv-01356-EPG Document 22 Filed 04/13/21 Page 1 of 1


 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA

 8

 9    ROBERT WASHINGTON,                                Case No. 1:20-cv-01356-EPG (PC)
10                        Plaintiff,                    ORDER DISCHARGING ORDER
                                                        PROVIDING DEFENDANT YAPLEE WITH
11            v.                                        THE OPPORTUNITY TO SHOW GOOD
                                                        CAUSE FOR FAILING TO WAIVE SERVICE
12    STEVEN M. YAPLEE,
                                                        (ECF No. 16)
13                        Defendant.
14

15          On March 22, 2021, the Court issued an order giving defendant Yaplee thirty days to

16   show good cause for failing to waive service. (ECF No. 16). The Court warned defendant

17   Yaplee that if he fails “to respond to this order or responds but fails to show good cause, the

18   Court will impose the costs incurred in effecting service.” (Id. at 2).

19          On April 12, 2021, defendant Yaplee filed a notice that “Defendant Steven M. Yaplee,

20   M.D. mailed payment of $72.00 to the U.S. Marshal’s Office … for service of process.” (ECF

21   No. 20, p. 1).

22          As defendant Yaplee paid the costs incurred in effecting service, IT IS ORDERED that

23   the order to show cause issued on March 22, 2021, is DISCHARGED.

24
     IT IS SO ORDERED.
25

26      Dated:        April 12, 2021                            /s/
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
                                                        1
